DETAILED ACTION
Claim Objections
1.	Claim 9 is objected to because of the following informalities:  the word “hermetically” is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3.	Claim(s) 2 thru 23 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Partridge et al. US 2004/0245586 A1.  Partridge discloses (see, for example, FIGURE 4F) an integrated circuit device comprising a first substrate 14, second substrate 28a, chamber 26, microelectromechanical system structure 20a-20d, electrical pathway 38a/24, doped portions 20a of the MEMS structure, and doped portion 24 of the electrical pathway.  In paragraph [0043], Partridge discloses the doped portion 20a of the MEMS structure may be doped.  In paragraph [0045], Partridge discloses the doped portion 24 of the electrical pathway may be doped.  Each of the doped portions of the MEMS structure and the electrical pathway are part of the same, common middle semiconductor layer between the first substrate 14, and second substrate 28a.  Partridge does not clearly disclose the electrical pathway to convey at least one of a signal to stimulate the MEMS structure to move or a signal dependent on sensed motion of the MEMS structure; however, it would have been obvious to one of ordinary skill in the art to have the electrical pathway to convey at least one of a signal to stimulate the MEMS structure to move or a signal dependent on sensed motion of the MEMS structure in order to facilitate integration between a mechanical structure and a high performance integrated circuit within the same device.
	Regarding claims 3, and 14, see, for example, FIGURE 4F wherein Partridge discloses a commonly-doped layer of silicon 24, 20a-20d that is patterned so as to form part of the MEMS structure and part of the electrical pathway.
	Regarding claims 4, and 15, see, for example, paragraph [0114] wherein Partridge discloses accelerometers, etc.
	Regarding claims 5, and 16, see, for example, column [0052] wherein Partridge discloses silicon-on-insulator fabrication or well-known formation, lithographic, etching and/or deposition techniques using a standard or over-sized wafer.  In paragraph [0043], Partridge discloses phosphorous, etc. and in FIGURE 4E discloses a section of insulator material 32 being removed to form the chamber 26.
	Regarding claims 6, 7, 17, and 18, see, for example, paragraph [0044-0045] wherein Partridge discloses resonator, and external circuitry.  Partridge does not expressly disclose oscillation circuitry, compensation circuitry, and fractional locked-loop circuit; however, it would have been obvious to include oscillation circuitry, compensation circuitry, and fractional locked-loop circuit in order to utilize in the integrated circuit device in frequency circuits, and further it would have been a matter of obvious design choice according to the preferences of the user.
	Regarding claims 8, and 19, see, for example, paragraph [0052] wherein Partridge discloses single crystal silicon.
	Regarding claims 9, and 20, see, for example, FIGURE 3 wherein Partridge discloses the MEMS structure being hermetically sealed.
	Regarding claims 10, and 21, see, for example, FIGURE 3 wherein Partridge discloses electrode array which abuts the chamber 26 with a contact 24 providing an electric pathway.  
	Regarding claims 11, and 22, see, for example, FIGURE 3 wherein Partridge discloses a partial vacuum 26.
	Regarding claims 12, and 23 see, for example, FIGURE 4F and paragraph [0058] wherein Partridge discloses a glass material (i.e. glass frit bond) 30.
	Regarding claim 13, see, for example, claim 2 above.

Response to Arguments
4.	Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
	The applicant’s argument on page 6 of the amendment filed on 5/9/22 that the encapsulation layer of Partridge is not “a substrate” as that term would be commonly understood or used, nor is the encapsulation layer “bonded” to a substrate as the term “bonded” would commonly be used is not persuasive because Partridge discloses a layer 28b that may be called a “substrate.”  In FIGURE 4I, Partridge discloses the layer (i.e. substrate) 28b that encapsulates the microelectromechanical system structure 20a-20d.  It is made of the same material as the substrate disclosed in the applicant’s invention.  In paragraph [0047], Partridge discloses the layer being made of silicon and/or another semiconductor material, and in paragraph [0008], the applicant discloses the second substrate 14b being made of silicon and/or another semiconductor material.  Also, in paragraph [0046], Partridge discloses the layer 28b as encapsulating the chamber 26 which is the same function as the applicant’s invention (see, for example,
paragraph [0092] wherein the applicant states the micromachined mechanical structure 12 is … encapsulated via cover substrate 14b).   Even though Partridge does not use the same term “substrate” for the layer 28b, the term “substrate” is a broad term, and Partridge’s layer 28b may be labeled a substrate (i.e. cover substrate, sealing substrate, substrate layer, etc.) in the same manner as the applicant’s invention.  Regarding the term “bonded”, the term is a broad term and is inherent that the layer 28b is bonded to the first substrate 14 as they are secured together in the same device so that the chamber 26 may be sealed.
	Regarding the applicant’s argument on the top of page 8 that bonded structure is characterized by some observable means of bonding, e.g. typically but not always a melted metal connection that attaches and/or seals a lid substrate to a bottom substrate, this argument is not persuasive because the applicant only states “a second substrate bonded relative to the first substrate, such that a chamber is defined therebetween”.  This is clearly disclosed by Partridge as the second substrate 28b is bonded to the first substrate 14 by virtue of the substrates being secured together in the same device to define a chamber 26.  For the sake of arguendo, the layers 22, 30 also bond the second substrate 28b to the first substrate 14.
	The applicant’s arguments regarding the 112 rejections are persuasive and hence the 112 rejections are withdrawn.
   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Eugene Lee
/EUGENE LEE/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        August 2, 2022